I concur in the judgment in this case but I would place the decision on the ground that nowhere is it provided in the School Code that a violation of the oath of office prescribed in section 224 of the code is a breach of a mandatory duty which under section 217 warrants a school director's removal by the court of common pleas. My view is that the only "mandatory duty" imposed by section 224 of the code on the school directors is to take the constitutional oath of office. Among the things *Page 363 
which a director swears to do is to support, obey and uphold the Constitutions of Pennsylvania and of the United States. If, as appellees claim, any failure to obey the prescriptions of this oath constitutes such a breach of duty as under section 217 authorizes a court of common pleas to remove the undutiful director, and if this appellant, instead of taking a bribe as alleged, had made "home-brew" or transported a bottle of intoxicating liquor, he would have been subject to removal by the court of common pleas as a violator of his official oath, for at that time the 18th Amendment was part of the Constitution he had sworn to obey. Surely the court of common pleas would not have assumed to have adjudged this school director guilty of violating the 18th Amendment, had that been the charge made against him. Yet that would have been as much a violation of his oath of office as the violation of which the court of common pleas adjudged him guilty and for which it ordered his removal.
The School Code wisely contains a specific provision (section 225) for the forfeiture of a school director's office, for his fine and imprisonment, and for stamping him with ineligibility to hold an office of any kind provided for in the code, after he has been duly convicted of taking a bribe. But I do not subscribe to the view that if there was no such specific provision in the code, the other parts of the code (i. e., sections 217 and 224) would clothe the court of common pleas with power to remove a director, upon a petition being filed and proof being made that he was a bribe-taker. Crimes are cognizable only by the tribunals organized for their trial and punishment. The court of common pleas is not such a tribunal.
In this case only one judge of the court below heard the testimony and saw the witnesses. The only proof against the appellant was the evidence of two men who under their own testimony were as criminally smeared *Page 364 
as were the men they accused. On this evidence from prima facie discredited sources, two of the judges of the court below who neither saw nor heard the witnesses, voted with the trial judge to find the appellant guilty of accepting a bribe. Two judges dissented. Judge JONES in his dissenting opinion correctly characterizes the accusing witnesses as "accomplices." Of the four individuals involved, he says, "Two affirm the charge of bribery and two deny it." One of the witnesses who appeared against the appellant was asked this question: "You paid for your job and the reason you are here today testifying is because you were not reappointed in September, 1933, now is that true? A. Yes. Q. So that you have a grievance against this board, have you, particularly against Mr. Davis, Mr. Kinsel and Mr. Quinn, haven't you? A. Yes." As to the other witness Judge JONES says: "The conduct of the other witness is known to this court as one who took an active part in the scandal of the stolen bonds of the Garfield National Bank of New York City, the First National Bank of Columbus, Wisconsin and Portland bonds, and distributed freely throughout this county as collateral for loans in our local banks. He was convicted and sentenced by us, the jury properly discrediting him as a witness. So, that in addition to their 'position of disrepute' . . . . . . we have the additional fact of one breathing revenge and disclosing a spirit of vindictiveness against the respondents, and the other convicted of receiving stolen goods. In my opinion, however, we are not called upon at this time to pass upon the credibility of these two witnesses."
Any official who directly or indirectly accepts a bribe is unworthy of public trust and should be removed from public office, but no person should be stigmatized and driven out of office as a "bribe-taker" unless his guilt has been established in the manner immemorially prescribed by "the law of the land." I, therefore, do not express agreement or disagreement with the majority of the court below in their finding of fact on the grave charge *Page 365 
made against the appellant; that fact as a basis for his removal from the school board must be proved by a conviction.